DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The remarks filed 6/11/21 are acknowledged. Claims 1-101 are canceled. Claims 102-121 are pending and under examination.
Withdrawn Rejections
The rejection of claims 102-121 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krause et al (W02004/016286, published Feb. 26, 2004), in view of Gokarn et al (W02006/138181, published Dec. 28, 2006), is withdrawn in light of Applicant’s persuasive arguments. Specifically, the art does not teach or suggest with any specificity that adalimumab is a self-buffering antibody that can be formulated in the absence of a buffer system. There is no teaching, suggestion, or motivation to modify the adalimumab formulation of Krause to remove the citrate-phosphate buffer. Furthermore, the commercially available formulation of adalimumab comprises a buffering system. Given the success of the commercially available formulation, one of ordinary skill in the art would not be prompted to modify the adalimumab formulation by removing the buffering system. Although Gokarn disclose self-buffering formulations, adalimuamb is recited in a laundry list of known antibody therapeutics. Gokarn does not provide any specific guidance regarding formulating adalimumab in the absence of a buffer system.  
Terminal Disclaimer	
The terminal disclaimer filed on 7/30/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application 17/137,201 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closet prior art is Gokarn (W02006/138181, published Dec. 28, 2006). Gokarn disclose self-buffering formulations and adalimuamb is recited in a laundry list of known antibody therapeutics that can be formulated as a self-buffering formulation. However, Gokarn does not provide any specific guidance regarding formulating adalimumab in the absence of a buffer system. Furthermore, at the time of the claimed invention, it was known in the art to formulate adalimumab in the presence of a citrate-phosphate buffer. Therefore, the art does not teach or suggest a formulation comprising the claimed antibody, a surfactant, a polyol, and water, wherein the formulation does not comprise a buffering system, and wherein the formulation is from 4 to 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 102-121 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                      


                                                                                                                                                                                  /VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646